                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF HAWAI‘I



    DAVID G. BYLSMA,                                   Case No. 19-cv-00535-DKW-WRP

                   Plaintiff,                          ORDER DISMISSING CASE1

           v.

    STATE OF HAWAII, et al.,

                   Defendants.



          On October 1, 2019, Plaintiff David Bylsma, proceeding pro se, filed a civil

complaint against the State of Hawaii, Hawaii Public Housing Authority, and several

government officials. Dkt. No. 1. The Court dismissed Bylsma’s complaint without

prejudice on December 31, 2019 and granted Bylsma until January 31, 2020 to file

an amended complaint that addressed the deficiencies identified by the Court. Dkt.

No. 8. Because Bylsma has failed to file an amended complaint as of the date of this

Order, this action is DISMISSED WITHOUT PREJUDICE.

          Courts have the authority to dismiss actions for failure to prosecute or for

failure to comply with court orders. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992); Henderson


1
    Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
    hearing.
v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). Before dismissing such an action,

a court should weigh: “(1) the public’s interest in expeditious resolution of litigation;

(2) the court’s need to manage its docket; (3) the risk of prejudice to

defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

public policy favoring disposition of cases on their merits.” Pagtalunan, 291 F.3d

at 642 (citing Ferdik, 963 F.2d at 1260–61). Upon careful consideration of these

factors, the Court concludes that dismissal without prejudice is warranted under the

circumstances.

      First, Bylsma’s failure to comply with the December 31, 2019 Order hinders

resolution of this case on the merits, and, thus, the public’s interest in expeditious

resolution of litigation. As such, this factor favors dismissal. See Yourish v.

California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in

expeditious resolution of litigation always favors dismissal.”).

      Second, Bylsma’s failure to comply with the December 31, 2019 Order

impedes this Court’s ability to manage its docket. This Court cannot manage its

docket if litigants, like Bylsma, fail to timely comply with the Court’s instructions

and orders. As such, this factor favors dismissal.

      Third, the risk of prejudice to a defendant is related to a plaintiff’s reason for

failure to prosecute an action. See Pagtalunan, 291 F.3d at 642 (citing Yourish, 191


                                            2
F.3d at 991). Here, Bylsma has offered no explanation for his failure to comply with

the December 31, 2019 Order. When a party offers a poor excuse (or, in this case,

no excuse) for failing to comply with a court’s order, the prejudice to the opposing

party is sufficient to favor dismissal. See Yourish, 191 F.3d at 991–92. As a result,

this factor favors dismissal.

      Fourth, the Court attempted to avoid a less drastic alternative to dismissing

this case when it provided Bylsma with an opportunity to amend his Complaint and

guidance on how to do so. Despite the Court warning him that failure to file an

amended complaint within the time allowed may result in dismissal of this action

without prejudice, Bylsma has not availed himself of this opportunity, and, thus, the

only alternative is to allow allegations that do not state a claim to proceed. The Court

declines to do that. As a result, this factor favors dismissal. See Ferdik, 963 F.2d at

1262 (explaining that less drastic alternatives were considered when the district court

tried alternatives and warned the plaintiff that failure to comply would result in

dismissal).

      Finally, because public policy favors the disposition of cases on their merits,

this factor weighs against dismissal. Pagtalunan, 291 F.3d at 643.

      In summary, with four of the five factors favoring dismissal, this case is

DISMISSED WITHOUT PREJUDICE for failure to comply with the December 31,


                                           3
2019 Order and failure to prosecute. See Malone v. U.S. Postal Serv., 833 F.2d 128,

133 n.2 (9th Cir. 1987) (concluding that, when the other factors favor dismissal, they

are not outweighed by the public policy in favor of resolving a case on the merits);

see also Ash v. Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (explaining that

“dismissal without prejudice is a more easily justified sanction for failure to

prosecute.”).

      The Clerk of Court is DIRECTED to close this case.

      IT IS SO ORDERED.

      Dated: February 6, 2020 at Honolulu, Hawai‘i.




David G. Bylsma v. State of Hawaii, et al; Civil No. 19-00535 DKW-WRP; ORDER
DISMISSING CASE




                                          4
